In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00430-CV
      ___________________________

  IN RE CONNIE RAY PALMER, Relator




              Original Proceeding
 78th District Court of Wichita County, Texas
           Trial Court No. 43,866-B


  Before Womack, Birdwell, and Walker, JJ.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: November 10, 2022




                                         2